United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0055
Issued: March 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 14, 2016 appellant filed a timely appeal from a May 18, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision, dated February 9, 2016, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that the medical evidence of record proves the extent of
her work-related injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on December 8, 2014 appellant, then a 47-year-old mail processing
clerk, sustained a closed fracture of one or more phalanges of the right foot when a heavy
package fell onto her foot while she was working in the priority mail section at work.
On December 3, 2015 appellant filed a claim for a schedule award (Form CA-7).
In a December 21, 2015 letter, OWCP advised appellant of the type of evidence needed
to establish her claim, to include an impairment rating in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment2 (A.M.A.,
Guides) and a physician’s narrative opinion regarding the diagnosed conditions and degree of
impairment with a detailed description of all objective findings and subjective complaints.
In a January 12, 2016 letter, Dr. Patrick B. Hall, a podiatrist, noted that he last saw
appellant on August 10, 2015 and that she wore regular shoe gear. He further noted that she did
not have any pain or complaints and that an x-ray showed healing and full consolidation of her
fracture. Dr. Hall reported that appellant had no pain on examination and compression.
Appellant informed Dr. Hall that she had no pain or limitations. Dr. Hall diagnosed fracture of
the right great toe distal phalanx. He advised that appellant had no impairment. Dr. Hall related
that she had fully healed and had no difficulties, limitation with range of motion, pain, or shoe or
activity modifications.
By decision dated February 9, 2016, OWCP denied appellant’s schedule award claim,
finding that the medical evidence of record failed to demonstrate a measurable impairment.
OWCP received a February 18, 2016 report from Dr. Hall who noted appellant’s
complaint of persistent right foot pain. Dr. Hall also described findings on physical examination
and assessed continued right foot pain following a healed fracture.
In a report dated March 3, 2016, Dr. Qui T. Le, a podiatrist, noted appellant’s bilateral
foot complaints and findings on physical and x-ray examination. He assessed right fascial
fibromatosis, degenerative joint disease of the right ankle/foot, inflammation, difficulty walking,
edema of the lower extremity, equinus gastrocnemius, and foot pain. In a prescription also dated
March 3, 2016, Dr. Le reiterated his prior diagnoses of plantar fibromatosis, pain, and tendinitis.
He ordered a custom molded orthotic for appellant.
By letter and in an appeal request form, dated April 15, 2016, received on April 26, 2016,
appellant requested reconsideration of the February 9, 2016 decision. She asserted that she
suffered from daily right foot pain and swelling. Appellant noted that she could not wear twoinch heels and that she had to work in tennis shoes that were one-half size bigger in order to have
space to wrap her toes together.

2

A.M.A., Guides (6th ed. 2009).

2

Appellant also submitted a December 9, 2014 right foot x-ray report from Dr. William
Gregoire, a Board-certified radiologist, who provided an impression of comminuted fractures of
the first and second toe.
In a right foot x-ray report dated March 3, 2016, Dr. Le noted an increase/change in
normal soft tissue contour and mild increase in soft tissue density to soft tissue mass to dorsal
aspect of the right first digit. He further noted that there was no bone involvement, bony
erosions, change in bone density, lytic lesions, or periosteal reaction. There was calcaneal
inclination angle decrease, flexible flat foot structure, arthritic changes, and hammertoe
deformities. In a March 3, 2016 prescription, Dr. Le ordered naproxen. On May 4, 2016 he
described examination findings and reiterated his prior diagnoses of right plantar fascial
fibromatosis, foot pain, edema of the lower extremity, and equinus gastrocnemius.
Appellant submitted a patient questionnaire dated March 3, 2016 in which she noted her
medical history. She also submitted two photographs of her toes and a compact disc (CD) of
diagnostic films.
In a decision dated May 18, 2016, OWCP denied appellant’s request for reconsideration
of the merits of her claim. It found that the evidence submitted was irrelevant or immaterial.
LEGAL PRECEDENT
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.3 Section 10.608(b) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).4 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.5 Section 10.608(b) provides that when a request for
reconsideration is timely but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
Appellant disagreed with OWCP’s denial of her schedule award claim. She requested
reconsideration and asserted that she continued to suffer from residuals of her accepted right foot
conditions. The underlying issue in this case is whether appellant established that she had
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.608(a).

5

Id. at § 10.606(b)(3).

6

Id. at § 10.608(b).

3

measurable permanent impairment due to the accepted condition of closed fracture of one or
more phalanges of the right foot. That is a medical issue which must be addressed by relevant,
new medical evidence.7
In her April 15, 2016 request for reconsideration, appellant contended that she suffered
from daily right foot pain and swelling and had to wear tennis shoes at work that were one-half
size bigger in order to have space to wrap her toes. She did not identify a specific point of law
that was erroneously applied or interpreted in OWCP’s denial of her claim or advance a relevant
legal argument not previously considered. Rather, appellant’s request generally addressed
residuals of the accepted condition and her work limitation, but did not identify or show any
error in OWCP’s denial of a schedule award. The Board finds that appellant’s assertion on
reconsideration does not show that OWCP erroneously applied or interpreted a specific point of
law or advance a relevant legal argument not previously considered by OWCP.
The Board also finds that appellant failed to submit any relevant and pertinent new
evidence on reconsideration. The reports from Drs. Hall, Le, and Gregoire addressed appellant’s
right foot conditions and medication, but did not offer a medical opinion addressing whether she
sustained any permanent impairment due to the accepted December 8, 2014 employment injury.
None of the physicians provided an appropriate impairment rating under the sixth edition of the
A.M.A., Guides. Evidence which does not address the particular issue under consideration does
not constitute a basis for reopening a case.8
Likewise, appellant’s March 3, 2016 patient questionnaire, the photographs of her toes,
and the CD of diagnostic films are not relevant to the grounds upon which OWCP denied her
schedule award claim and insufficient to require a merit review. This evidence does not provide
a medical opinion addressing whether appellant has any employment-related permanent
impairment under the A.M.A., Guides.9
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal, appellant contends that the medical evidence of record proves the extent of
her work-related injury. As indicated above, the Board does not have jurisdiction over the merits
of the claim. The issue was whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(3), and the Board has found that OWCP properly denied merit review in this case.
Appellant may request a schedule award or increased schedule award, at any time, based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.

7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

8

See K.T., Docket No. 15-1916 (issued February 1, 2016).

9

Id.

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 18, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

